Irma Leticia Salazar(Appellee
                                                                / Cross-Appellant)Appellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       July 15, 2014

                                    No. 04-14-00309-CV

                                 CITY OF EAGLE PASS
                                 Appellant / Cross-Appellee

                                             v.

                                  Irma Leticia SALAZAR
                                 Appellee / Cross-Appellant

               From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 12-04-27357-MCVJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                      ORDER
       The Appellee/Cross-Appellant’s Motion for Leave to File Combined Brief at the Time of
Appellee’s Brief is due is GRANTED.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court